NO. 07-04-0507-CR

NO. 07-04-0508-CR

NO. 07-04-0509-CR

     

IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 18, 2005

______________________________



JESSE DOMINGUEZ HERNANDEZ,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NOS. B-15,449-0403 & B-15,450-0403; HON. ED SELF, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before QUINN, REAVIS and CAMPBELL, JJ.

Jesse Dominguez Hernandez (appellant) appeals his convictions for aggravated sexual assault of a child (Cause no. B-15450-0403) and two counts of indecency with a child (Cause no. B-15449-0404, counts II and III).  He pled not guilty, and the cause was tried to a jury.  The latter found him guilty of the charges and assessed punishment at 20 years imprisonment for the aggravated sexual assault and five years imprisonment for the indecency offenses.  Appellant timely appealed the decision and received appointed counsel. 

Appellant's counsel moved to withdraw, after filing a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing that he searched the record and found no arguable grounds for reversal.  The record illustrates that counsel notified appellant of his right to review the appellate record and file his own brief or response.  We also informed appellant that any response he cared to file had to be filed by April 28, 2005.  To date, appellant has neither filed a 
pro se
 response nor moved for an extension of the April 28th deadline.

The sole ground raised by counsel involved the legal and factual sufficiency of the evidence.  And, in addressing it, counsel explained why the evidence was sufficient to satisfy both standards.  We too reviewed the evidence of record and found it to be both legally and factually sufficient to support the convictions.  Our independent review of the appellate record also failed to uncover any other type of arguably reversible error.  
See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review). 

Accordingly, we grant the motion to withdraw and affirm the judgment of the trial court 
viz
 cause numbers B-15,450-0403 and B-15,449-0404, counts II and III. 

                                        						



Brian Quinn 

                                                              		    Justice

 

Do not publish.